United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salisbury, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1263
Issued: September 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal of an April 27, 2016 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed since
the last merit decision on January 12, 2015, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On July 15, 2009 appellant, then a 52-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging a shoulder condition as a result of his federal employment. OWCP
1

5 U.S.C. § 8101 et seq.

accepted the claim on October 13, 2009 for left rotator cuff sprain.2 By report dated April 20,
2010, Dr. Jason Scopp, a Board-certified orthopedic surgeon, diagnosed left shoulder partial
articular supraspinatus tendon avulsion, left shoulder impingement syndrome, and a labral tear.
Appellant stopped working on August 30, 2010 and received wage-loss compensation through
January 23, 2011, when he returned to light duty.
To determine appellant’s disability status, OWCP referred appellant to Dr. Willie
Thompson, a Board-certified orthopedic surgeon, for a second opinion evaluation. In a report
dated September 26, 2012, Dr. Thompson opined in his report received by OWCP on October 3,
2012 that appellant had suffered a rotator cuff pathology and could not return to full duties of his
employment position.
On September 12, 2014 appellant submitted a claim for a schedule award (Form CA-7).
By letter dated September 23, 2014, OWCP advised appellant of the evidence necessary to
establish an employment-related permanent impairment. No additional evidence was received.
By decision dated January 12, 2015, OWCP denied appellant’s claim for a schedule
award. It found there had been no medical report submitted by appellant that established
permanent impairment.
Appellant submitted a letter dated July 14, 2015 indicating that he would like OWCP to
set up a medical appointment for a schedule award examination. In a memorandum of telephone
call (Form CA-110) dated September 8, 2015, OWCP indicated that appellant was advised to
appeal the denial decision and then request a second opinion. By letter dated October 30, 2015,
appellant wrote that he would like to request an appointment for a schedule award examination.
OWCP advised him by letter dated November 24, 2015 that he should exercise his appeal rights
with respect to the January 12, 2015 decision.
On January 28, 2016 OWCP received a request for reconsideration. Appellant wrote that
he was never given an opportunity for a physician to evaluate a schedule award.
By decision dated April 27, 2016, OWCP found the reconsideration request was untimely
with respect to the January 12, 2015 decision. It found that appellant had not demonstrated clear
evidence of error in the prior decision and the reconsideration request was therefore denied
without merit review.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.3 The

2

The January 12, 2015 OWCP decision provides that additional accepted claims included acromioclavicular
sprain and left articular cartilage disorder of the shoulder.
3

5 U.S.C. § 8128(a).

2

employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”4
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.5 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.6 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.7 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.8 OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise, and explicit and must manifest on its face that OWCP
committed an error.9
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.10 Evidence
that does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to demonstrate clear evidence of error.11 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.12 A determination of
whether the claimant has demonstrated clear evidence of error entails a limited review of how
the evidence submitted with the reconsideration request bears on the evidence previously of
record.13
ANALYSIS
In the present case, OWCP accepted that appellant sustained left shoulder conditions of
rotator cuff sprain, acromioclavicular sprain, and articular cartilage disorder. Appellant indicated
4

20 C.F.R. § 10.605 (2012).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
7

Supra note 1.

8

20 C.F.R. § 10.607 (2012).

9

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

K.N., Docket No. 13-911 (issued August 21, 2013); J.S., Docket No. 10-385 (issued September 15, 2010).

3

on September 12, 2014 that he was requesting a schedule award, and he was advised by letter
dated September 23, 2014 to submit probative medical evidence. No evidence was submitted,
and by decision dated January 12, 2015, OWCP found that he had failed to establish permanent
impairment warranting a schedule award.
Appellant submitted letters dated July 14 and October 30, 2015 indicating that he wanted
OWCP to refer him for a second opinion examination. He did not request reconsideration of the
January 12, 2015 decision until January 28, 2016. Since this is more than one year after
January 12, 2015, it was untimely filed with respect to the January 12, 2015 decision.
As an untimely reconsideration request, appellant must demonstrate clear evidence of
error by OWCP. The reconsideration request asserted that appellant did not have an opportunity
for a permanent impairment evaluation. It is, however, appellant’s burden to submit medical
evidence with respect to a permanent impairment.14 The medical evidence necessary to support
a schedule award includes a physician’s detailed report that provides a sufficient description of
the impairment.15 OWCP may then determine that further development is warranted on the
issue. There was no medical evidence of record regarding a permanent impairment. Appellant
has not demonstrated clear evidence of error in the January 12, 2015 decision, and OWCP
properly denied merit review.
On appeal, appellant indicates that he had family medical issues that delayed his
submission of a reconsideration request. The Board notes that he is not precluded from pursuing
the schedule award issue. Appellant may, at any time, request a schedule award by submitting
relevant medical evidence with respect to an employment-related permanent impairment and
receive a decision on the merits of the claim.16
CONCLUSION
The Board finds that OWCP properly determined appellant’s request for reconsideration
was untimely filed and failed to demonstrate clear evidence of error.

14

See A.B., Docket No. 12-1392 (issued January 24, 2013).

15

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.5(b) (February 2013).
16

See R.P., Docket No. 10-1123 (issued January 25, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2016 is affirmed.
Issued: September 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

